Citation Nr: 1437069	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and E.S.
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  He was awarded two Purple Hearts for injuries sustained during combat in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2012, the Veteran and ES testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issue of entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving any doubt in the Veteran's favor, the evidence demonstrates that his PTSD and depression have been manifested by symptomatology that more closely approximates occupational and social impairment with reduced reliability and productivity.

2. The Veteran's service-connected disabilities include PTSD and depression rated as 50 percent disabling, diabetes mellitus rated as 20 percent disabling, a scar over the ramus of the mandible rated as 10 percent disabling, tinnitus rated as 10 percent disabling, coronary artery disease rated as 10 percent disabling, and history of meningitis and left ear hearing loss each rated as noncompensable.  His combined disability rating is 70 percent.  

3. The Veteran is unable to maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for PTSD and depression have been approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for entitlement to a total disability rating based on unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the claim of entitlement to a TDIU, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue.

As to the Veteran's claim for a higher initial rating for PTSD and depression, in pre-rating correspondence dated March 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claim for service connection for PTSD and depression; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letter also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claim for increase arises from the initial grant of service connection for PTSD and depression.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA treatment records, and lay statements and testimony of the Veteran.  The Veteran was also afforded a VA psychiatric examination to determine the nature and severity of his PTSD in April 2011.  The Board finds that the examination is adequate to allow for proper adjudication of the claim.  The April 2011 report of PTSD examination reflects that the examiner reviewed the Veteran's reported and/or documented history of his psychiatric disability and his current complaints, conducted appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative have alleged any inadequacy in the examination or that the Veteran's psychiatric disability has worsened since that examination.  The Board therefore concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  In June 2012, the Veteran was afforded a Travel Board hearing before the undersigned during which he and his friend ES presented oral argument in support of his claim for increase.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through their testimony, demonstrated that they have actual knowledge of the elements necessary to substantiate the claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2013).

Legal Criteria and Analysis

      a.) Increased Initial Rating in excess of 30 percent for PTSD and Depression  

The Veteran contends that his PTSD symptomatology warrants the assignment of a disability rating in excess of 30 percent.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection is in effect for PTSD and depression,  rated 30 percent disabling under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In this case, following a review of the record, which includes VA treatment records, the Veteran's lay statements and testimony, lay statements of the Veteran's significant other and friend, and VA examination report dated in April 2011, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent, but no higher since his claim for service connection for PTSD was received in September 2010.  Since September 2010, the Board finds that his PTSD and depression has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; passive suicidal ideation; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; suspiciousness; chronic sleep impairment; and impaired memory.

The Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent at any time during the claim under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  There is no evidence or medical opinion that the Veteran has deficiencies in most areas or is totally occupationally and socially impaired.  In this regard, there is no evidence in the record of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran has been divorced on two occasions since his discharge from service, which he has attributed to his PTSD symptomatology; however, he nevertheless has maintained a relationship with his common-law wife for more than 25 years.  He also reported that he has a close and trusting relationship with ES who accompanied him to the June 2012 hearing.  Treatment notes also show that he reported a having a good relationship with a friend who was terminally ill.  During the April 2011 examination, he reported that he was able to maintain a satisfying social life with friends on a more one-to-one basis.  He reported that he socialized with friends a couple times per week.  He reportedly saw a terminally ill friend three times a week as he would transport the friend to medical treatments.   He walked at the mall weekly where he reportedly chatted with friends, most of which were old co-workers.  

Nevertheless, during the April 2011 examination the Veteran endorsed avoidance of activities and situations that reminded him of service (e.g., going out into nature because trees are reminders for  Vietnam rubber tree plantations), feeling distant or cut off from others in that he "just did not want people bothering him," loss of interest in others, avoidance of crowds and crowded public places, and socializing in groups such as during family gatherings.  Also, an August 2011 VA mental health note indicates that the Veteran seemed incapacitated with his psychiatric symptoms in that he was withdrawn and that he limited his contacts to helping a friend who was terminally ill. 

In addition, in a November 2011 statement, the Veteran's common law wife indicated that the Veteran refused to leave the house except for necessities such as groceries and medical appointments.  She indicated that holiday gatherings, even with family, made him uncomfortable.  In February 2012, she indicated that he continued to avoid family gatherings, crowds, and most public venues and he only left their home for necessary reasons such as grocery shopping and to attend medical appointments.  

During the June 2012 hearing, the Veteran indicated that he has difficulty expressing himself and relating to others.  He stated that his distrustfulness caused difficultly with relationships.  He reported difficulty being around co-workers while employed as a custodian during the daytime shift at the United States Postal Service after his usual occupational duties as a night time truck driver were changed due to his inability to renew his commercial driver's license due to his insulin requirements for treatment of diabetes mellitus.   He indicated that he purposefully worked nights as a truck driver prior to the change in his occupational duties as he did not have to deal with others.  He reported difficulty dealing with others due to feelings of increase agitation and aggravation when working around others as a daytime custodian.  He also reported that be becomes nervous around groups of people and at times he isolates himself because he does not want to be around anyone at all.  Socially, the Veteran reported that he stayed home most of the time and when he did leave his home he did so during non-peak business hours.  

The aforementioned information and evidence is reflective of the Veteran having difficulty establishing and maintaining effective relationships, but it does not show that he is unable to establish and maintain effective relationships as is contemplated by the criteria for the next-higher 70 percent disability rating. This difficulty is contemplated by his current 50 percent disability rating.

As to difficulty in adapting to stressful circumstances (including work or a worklike setting), during the hearing the Veteran testified that he experienced difficulty in adapting to a change in his occupational duties from a nighttime truck driver to a daytime custodian due to insulin requirements for treatment of his diabetes mellitus.  During initial mental health consultation in October 2010, it was noted that the Veteran reported onset of depressive symptoms in April 2008 after he was forced to retire from his truck driving job at the USPS following diagnosis with insulin dependent diabetes in December 2007.  He reportedly enjoyed work and subsequently experienced feelings of worthlessness, guilt, a-motivation, anhedonia, poor sleep, depressed mood, and fleeting suicidal ideations.  During the hearing, the Veteran reported that he enjoyed his occupational duties as a nighttime truck driver and that he had difficulty transitioning into a daytime custodian as he was not comfortable working or dealing with others.  Statements received from the Veteran's common-law wife indicate that the Veteran experienced irritability, impatience and anger issues daily.  She stated that he is very argumentative and despondent with nothing holding his interest.  The April 2011 VA examiner noted that the Veteran reported a history of significant dysfunction in the work setting directly attributable to his sleep issues and indirectly through alcohol dependence.  The April 2011 examiner indicated that the Veteran's GAF score at that time was 65.  In November 2011, the Veteran's psychologist indicated that the Veteran's GAF score was 62.  In that regard, as discussed in greater detail below, GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

In February 2011, the Veteran agreed to terminated his VA individual psychiatric treatment as he felt he was asymptomatic at that time.  In August 2011, VA psychiatric treatment was reinitiated due to complaints of a significant exacerbation of nightmares.  The Veteran's psychiatrist indicated that he seemed incapacitated by his symptoms and estimated that his GAF score was 50, which is reflective of serious impairment in social, occupational, or school functioning.  Over the appeal periods, which spans more than four years in total, the Veteran's behavior was not described as abnormal by a mental health professional at any time.  While the evidence of record demonstrates some degree of difficulty in adapting to stressful circumstances, including in a worklike setting, it does not rise to the level contemplated by the criteria for the next-higher 70 percent disability rating.  Indeed, the majority of VA treatment records spanning the appellate period most often described the Veteran's psychiatric symptomatology as improved and dissipating in frequency and intensity.

As to impaired impulse control, the Veteran's spouse reported symptoms of irritability during the appellate period.  During the hearing, the Veteran admitted to involvement in verbal altercations, but denied history of physical altercations.  While a history of alcohol abuse was noted during a time following the Veteran's discharge from service, during the appellate period he consistently denied any problems with alcohol.  He was further noted to have significantly reduced his alcohol intake following diagnosis with diabetes in 2007.  Thus, while the Veteran struggles with irritability, there is no evidence of impaired impulse control resulting in periods of violence as to warrant a 70 percent evaluation.

As to suicidal ideation, the record contains consistent notations that the Veteran experienced passive suicidal ideations throughout the appellate period, however, they were consistently noted to be without any active plan or intent.  While it was noted in October 2010 that he had contemplated suicide by overdosing or carbon monoxide poisoning, he consistently denied any history of suicide attempts, any current active suicidal thoughts, plan or intent.  While suicidal ideation is a serious symptom and is listed among the criteria for a 70 percent rating, the Board does not find that reports of suicidal ideation in this case are sufficient to warrant a higher rating of 70 percent.  

As to obsessive rituals, during the April 2011 examination, the Veteran reported that he frequently looked out the window expecting someone to be there.  He denied any obsessions and compulsions.  He did report a tendency toward neatness, however, he denied any significant impairments due to neatness such as being late or arguments.  During the hearing, the Veteran's friend stated that he had witnessed the Veteran scanning the floors of rooms for booby-traps.  To the extent that this is an obsessive ritual, the evidence does not show, nor has the Veteran alleged, that it has interfered with his routine activities at any time.  Accordingly, any evidence of obsessive rituals is insufficient to warrant a 70 percent evaluation.

As to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the Board acknowledges that the Veteran was shown to have episodic, not constant, depression throughout the duration of the claim.  Moreover, he continued to do his own shopping and attend his psychiatric and medical treatment appointments throughout the duration of the claim.  This evidence weighs against a finding that the Veteran's depression was continuous or near continuous or that it affected his ability to function independently, appropriately, and effectively.

The Veteran's speech throughout the duration of the claim was reported to be normal.  There is no indication that his speech was ever described as intermittently illogical, obscure, or irrelevant.  He was always noted to be casually dressed and appropriately groomed.  Although the Veteran reported during the hearing that he tended to neglect his personal hygiene during episodic periods of self-isolation when he experienced an exacerbation of psychiatric symptomatology, VA and private treatment records consistently indicated that the Veteran was casually dressed and appropriately groomed.  They are negative for any indication of poor personal hygiene. 

Finally, neither the April 2011 VA examiner nor the Veteran's VA psychologist found that he had deficiencies in most areas, or was totally occupationally and socially impaired due to psychiatric symptomatology at any time during the claim.  Rather, the April 2011 examiner found the Veteran's psychiatric symptomatology as having been subject to several recent treatment gains including vastly improved sleep and reduction of nightmares.  Nevertheless, it was noted that he continued to experience re-experiencing symptoms of nightmares a couple times per week; intrusive memories on a weekly basis; avoidance; and difficulty with hypervigilance.  The Veteran reported mild dysfunction with social and leisure functioning being the most significant areas of impairment.  He also report a history of significant dysfunction in the work setting directly attributable to his sleep issues and indirectly through his alcohol dependence and marital dysfunction related to alcohol dependence.  

On reinitiating VA psychiatric treatment in August 2011 due to complaints of significant exacerbation of nightmares, the Veteran's treating VA psychologist indicated that that the Veteran seemed incapacitated by his psychiatric symptoms.  He was withdrawn and limited his contacts to assisting a terminally ill friend.  In September 2011, the Veteran was reportedly coping much better with anticipated problems such as anniversaries.  Later in September 2011, the Veteran was noted to have made significant progress in managing his psychiatric symptoms in that he had not experienced recent nightmares and his levels of depression and anxiety were reduced.  In October 2011, the Veteran agreed to being discharged from the mental health clinic as he had made significant progress, to include by making plans to increase his physical and social activities.  He reported that he planned to continue bowling with his girlfriend and socializing with other couples.  This evidence more closely approximates a finding that the Veteran's psychiatric symptomatology is productive of occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Since the Veteran's claim for service connection for psychiatric disability was received by VA in September 2010, his GAF scores ranged from 50 at worst in August 2011 to 65 at best at the April 2011 VA examination.  GAF scores ranging from 50 to 65 reflect mild to serious symptoms.  The Veteran has not been assigned any GAF score below 50 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's mild to serious symptomatology, consistent with a 50 percent disability rating.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have arguably approximated the criteria for a 30 or 50 percent rating for the entirety of appellate period.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms, namely his disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships, more nearly approximate the criteria for a 50 percent schedular rating, but no higher under diagnostic code 9411 throughout the duration of the claim.  Accordingly, a 50 percent schedular rating for PTSD and depression is assigned for the entire rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

The Veteran's symptoms have been stable throughout both the duration of the claim and therefore staged ratings are not appropriate at any time during the claim.  Hart. 

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD and depression is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss.  These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his psychiatric symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted.  

	b.) Entitlement to a TDIU

The Veteran essentially contends that he is unable to maintain substantially gainful employment for due to his service-connected disabilities - mainly his service-connected diabetes mellitus and PTSD.  During the hearing, the Veteran and his representative essentially contended that the Veteran was forced to retire from his usual occupation as a truck driver for the United States Postal Service following diagnosis with diabetes due an inability to maintain his commercial driver's license due to insulin requirements for treatment of diabetes.  They further contended that the Veteran's PTSD symptomology precluded him from obtaining a substantially gainful occupation in any other occupation for which is otherwise qualified by his work and educational history.

The Veteran's service-connected disabilities include PTSD and depression rated as 50 percent disabling, diabetes mellitus rated as 20 percent disabling, a scar over the ramus of the mandible rated as 10 percent disabling, tinnitus rated as 10 percent disabling, coronary artery disease rated as 10 percent disabling, and history of meningitis and left ear hearing loss each rated as noncompensable.  Since the claim for entitlement to a TDIU was received in September 2010, the Veteran's combined disability rating is 70 percent.  

VA laws and regulations provide that VA will grant a total rating for compensation purposes based on unemployability where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.  To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities meet the threshold for consideration under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record is in equipoise showing that the criteria under this section have been met.  

In that regard, the Veteran was afforded a VA general medical examination in January 2011.  The examiner indicated that the Veteran's occupational history included being an infantryman in the Army from April 1968 to November 1969.  Thereafter, he worked as a grocery store clerk until 1979 when he obtained at the United States Postal Service where he worked until 2008 as a motor vehicle operator and as a custodian during his last 2 years of employment.  He reportedly took an early retirement in 2008 after being diagnosed with diabetes mellitus as he was unable to drive a commercial vehicle due to insulin requirements.  Based on a review of the record and physical examination of the Veteran, the examiner opined that it is likely that the Veteran would not be able to work as a commercial motor vehicle operator due to his insulin requirements for treatment of his service-connected diabetes mellitus; however, it did not preclude him from securing and maintaining substantially gainful employment.  

During the June 2012 hearing, the Veteran indicated that his physical activities, such as mowing the lawn, are limited due to his service-connected diabetes mellitus and concern of low blood sugar levels following physical activity.  A November 2010 VA primary care note shows that the Veteran had experienced 2 episodes of hypoglycemia with blood sugars into the 60s with associated tremors.  A February 2011 VA primary care note shows that the Veteran reported that he experienced occasional episodes of hypoglycemia with blood sugar readings in the 70s after exertion and he reported experiencing "fatigue" with episodes of hypoglycemia.  In November 2011, the Veteran's common-law wife reportedly had noticed that the Veteran experienced dizziness and/or weakness when exerting himself, such as when walking and doing normal household activities.

As noted, the Veteran was afforded a VA psychiatric examination in April 2011.  The examiner noted the Veteran's report of significant dysfunction in the work setting directly attributable to sleep issues and indirectly through his history of alcohol dependence which the examiner indicated was secondary to the Veteran's symptoms of PTSD.  The Board has found that the Veteran's psychiatric symptomatology is manifested by occupational and social impairment with reduced reliability and productivity.

The Veteran and his representative testified that the Veteran's symptoms of PTSD and depression resulted in difficulty expressing himself and relating to others.  His representative indicated that the Veteran's distrust for others was evident to her when attempting to extract information from the Veteran in preparation for the hearing.  It was not until she related her credentials and the Veteran's friend advising him that she was legitimate that the Veteran was able to let his guard down and interact with her.  The Veteran's representative indicated that the Veteran is only able to associate with people who he feels comfortable with.  The Veteran testified that while employed, he had difficulty relating to and getting along with his co-workers because during periods of exacerbations of his psychiatric symptomatology he did not want to be around people.  He indicated that it is even more difficult for him to relate to others when there are a lot of people around, which made him nervous and uncomfortable.  The Veteran indicated that he was able to work as a truck driver at night because he worked by himself.  While working as a custodian, however, he was frequently aggravated and irritable because it required that he work days with a lot of people around.  

The Veteran's representative indicated that the Veteran's service-connected disabilities, in addition to his high school education and job history as a commercial truck driver since the mid-1970s, which was his only career and all that he had been trained to do, preclude him from obtaining a substantially gainful occupation.  

Based on the above, the Board finds that the competent medical evidence of record is in relative equipoise as to whether the Veteran is precluded from engaging in substantially gainful employment as a result of his numerous service-connected disabilities.  As such, the Board finds that entitlement to TDIU is warranted, and the claim is granted in full. 


ORDER

An initial disability rating of 50 percent for PTSD and depression is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a TDIU is granted.


REMAND

The Board finds that additional development is warranted prior to adjudication of the Veteran's claim for an initial rating in excess of 20 percent for Type II diabetes mellitus.  

The Veteran was most recently afforded a VA examination to determine the severity of his Type II diabetes mellitus in January 2011.  At that time, there was no indication that treatment of the Veteran's diabetes include regulation of activities, which is required for the assignment of the next-higher disability rating for diabetes mellitus.  During the June 2012 Travel Board hearing, however, the Veteran testified that treatment of his diabetes mellitus includes regulation of activities.  In that regard, a November 2010 VA primary care note shows that the Veteran had experienced 2 episodes of hypoglycemia with blood sugars into the 60s with associated tremors.  In addition, a February 2011 VA primary care note shows that the Veteran reported that he experienced occasional episodes of hypoglycemia with  blood sugar readings in the 70s after exertion.  He reported experiencing "fatigue" with episodes of hypoglycemia.  In November 2011, the Veteran's common-law wife reportedly had noticed that the Veteran experienced dizziness and/or weakness when exerting himself, such as when walking and doing normal household activities.

VA treatment records show that the Veteran's Type II diabetes mellitus is primarily managed by his private primary care physician, Dr. SG.  Private primary care records from SG currently associated with the claims file are dated from 2003 to December 2010, and contain no indication that management of the Veteran's diabetes requires regulation of activities.  

To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  In addition, ongoing VA and private treatment records that have not yet been associated with the claims file should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional records of medical treatment received for type II diabetes mellitus, VA and non-VA, since September 2009 that have not yet been associated with the claims file. 

Also request that he submit authorization necessary to enable VA to obtain ongoing private treatment records for diabetes mellitus from Dr. SG at West Haven Internal Medicine dating since December 2010.  The Veteran may alternatively obtain and submit any records of private treatment for diabetes mellitus and submit them to VA for review.  

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA medical treatment records must be obtained from the West Haven, Connecticut VAMC dating since March 2012.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. Following completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


